Citation Nr: 1205430	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-10 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964, and from September 12, 1990, to October 12, 1990.  He also had service with the Army National Guard.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's previously denied claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In July 2010, the Veteran presented testimony in a travel board hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

In January 2011, finding that new and material evidence had been received, the Board reopened the claims and remanded them for further development.  Development has been completed, and the case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Pursuant to the Board's January 2011 remand, the Veteran was afforded an examination in March 2011 and a March 2011 addendum report was also subsequently rendered.  The first examination report noted that based on the evidence of record that it was less likely as not that Veteran's current hearing loss and tinnitus were caused by or a result of active military service.  The second examiner opined that there was less than a 50 percent probability that hearing loss and/or tinnitus were related to service.  He noted that there was, however, a strong chance that hearing loss was related to guard duty, and less than a 50 percent probability that pre-existing hearing loss was aggravated by the second period of service though it was likely that guard duty contributed to the loss.  The Board finds that there is insufficient evidence to render a decision as to these claims based on these opinions as well as the current evidence of record.  

The evidence shows that the Veteran had active service in the Air Force from June 1960 to June 1964, inactive reserve duty from June 1964 to June 1966, civilian status from June 1966 to November 1983, and Tennessee Army National Guard Duty from November 1983 to February 2002.  However, these dates do no indicate the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Additionally, it appears that not all of the Veteran's corresponding service personnel and treatment records have been associated with the claims folder.  On remand, all of the Veteran's ACDUTRA and INACDUTRA dates should be ascertained, as well as any corresponding service treatment and personnel records.  Additionally, once all of these records have been obtained, that evidence, along with the claims folder, should be forwarded to a VA examiner to address the etiology of the Veteran's claimed hearing loss disability and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC), as well as the service department, and the Tennessee Army National Guard, or any other official channel as necessary, and verify the beginning and ending dates of each period of the Veteran's ACDUTRA therein, if any, in addition to already-verified periods of active military service.  All records and/or responses received should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder.  

2. Obtain all outstanding service treatment and personnel records, to specifically include any dated during the ACDUTRA periods identified in the action paragraph above.  All efforts to obtain this evidence must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3. Forward the claims folder, to include all evidence obtained as a result of this remand, to a VA examiner to review and provide an opinion as to the etiology of the Veteran's current hearing loss disability and tinnitus.  

The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether there is a 50 percent probability or greater that the Veteran's current hearing loss disability (1) had its onset during a period a period of active service or ACDUTRA or otherwise etiologically related to a period of active duty of ACDUTRA; (2) was aggravated beyond the natural progression of the disability during a period of active service or ACDUTRA; or (3) is due to an injury (to include acoustic trauma) during a period of INACDUTRA.    

Additionally, the examiner should specifically state whether there is a 50 percent probability or greater that the Veteran's current tinnitus (1) had its onset during a period a period of active service or ACDUTRA or otherwise etiologically related to a period of active duty of ACDUTRA; (2) was aggravated beyond the natural progression of the disability during a period of active service or ACDUTRA; or (3) is due to an injury (to include acoustic trauma) during a period of INACDUTRA.    

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


